DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an electromagnetic wave generator comprising: 
 	an electromagnetic wave generation section generating an electromagnetic wave; 
 	a high-frequency voltage generation section generating a voltage applied to the electromagnetic wave generation section; and 
 	a transmission line electrically coupling the electromagnetic wave generation section and the high-frequency voltage generation section to each other, wherein 
 	the electromagnetic wave generation section includes a first electrode, a second electrode, a first conductor that electrically couples the first electrode and the transmission line to each other, and a second conductor that electrically couples the second electrode and the transmission line to each other, 
 	one of the first electrode or the second electrode is a reference potential electrode to which a reference potential is applied and the other is a high-frequency electrode to which a high-frequency voltage is applied, 
 	a minimum separation distance between the first electrode and the second electrode is 1/10 or less of a wavelength of an output electromagnetic wave, 
 	a minimum separation distance between the first conductor and the second conductor is 1/10 or less of a wavelength of an output electromagnetic wave, and 

 	the reference potential electrode continuously surrounds a periphery of the high- frequency electrode, 
 	the high-frequency electrode is coupled to an inner conductor of a coaxial cable, and 
 	the electromagnetic wave generator has a structure in which the reference potential electrode and an outer conductor of the coaxial cable are coupled via a continuous planar conductor.

3.	U.S. Patent application publication number 2020/0406607 to Aizawa disclosed a similar invention (see Office correspondence sent on 11/02/2021). Unlike in the instant application, Aizawa is silent about “wherein the reference potential electrode continuously surrounds a periphery of the high- frequency electrode, the high-frequency electrode is coupled to an inner conductor of a coaxial cable, and the electromagnetic wave generator has a structure in which the reference potential electrode and an outer conductor of the coaxial cable are coupled via a continuous planar conductor”.

4.	U.S. Patent application publication number 2014/0239294 to Yamazaki also disclosed a similar invention (see Office correspondence sent on 11/02/2021). Unlike in the instant application, Yamazaki is also silent about “wherein the reference potential electrode continuously surrounds a periphery of the high- frequency electrode, the high-frequency electrode is coupled to an inner conductor of a coaxial cable, and the electromagnetic wave generator has a structure in which the reference potential electrode and an outer conductor of the coaxial cable are coupled via a continuous planar conductor”.

5.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853